EXHIBIT 10.46

 

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.

 

2002 PERFORMANCE INCENTIVE PLAN

 

1.   Scope of Plan

 

The 2002 Performance Incentive Plan (“Project Peach”) is offered to all
employees of ACT Teleconferencing, Inc. and its affiliates (“ACT”). It is
designed firstly to reduce demands on our cash. Although we believe that ACT is
on an upswing, it will take awhile for the new volumes that we expect to achieve
to begin to flow in. In the meantime, we urgently need to improve our cost
management.

 

2.   Elements of Plan

 

2.1 Salary Reduction; Stock Grant. In exchange for a voluntary, irrevocable
compensation reduction in an amount to be chosen by each participating employee
(choice is from 4% to 20%) effective October 1, 2002 for a 15-month period, we
will issue shares of ACT common stock, valued at $1.41 per share (the closing
market price of our common stock on September 30, 2002), in an amount equal to
30% of the total dollar amount of the employee’s elected salary reduction. This
stock will be issued in equal amounts at the end of each of the five quarters
through December 31, 2003, though the Board (or the Compensation Committee
thereof) may cause ACT to issue all stock not yet issued hereunder on any date
prior to December 31, 2003, in the sole discretion of the Board or the
Compensation Committee. In accordance with U.S. GAAP, we will recognize an
expense for the stock compensation over the 15-month period of each
participant’s salary reduction.

 

2.2 Stock Options. In addition, for each share of common stock to which a
participant is entitled under the calculation stated above, ACT will also grant
such participant one stock option under our Stock Option Plan of 2000, as
amended (the “Option Plan”), each of which will be immediately vested. The
exercise price of the options will be $1.41.

 

2.3 Cash Bonus. Participants will be entitled to receive a lump-sum cash bonus
(the “Project Peach Bonus”) in an amount to be determined based on ACT’s
cumulative EBITDA (calculated as described below) for the 15 months from October
1, 2002 to December 31, 2003. The amount of the Project Peach Bonus will be
calculated as follows:



--------------------------------------------------------------------------------

 

    

Amount of EBITDA
10/1/02 to 12/31/01

--------------------------------------------------------------------------------

  

Project Peach Bonus

--------------------------------------------------------------------------------

I.

  

Less than $4 million

  

None

II.

  

$4,000,000 to $4,999,999

  

A total cash bonus pool of $100,000 will be established, to be shared equally by
all participants.

III.

  

$5,000,000 to $5,999,999

  

A total cash bonus pool of $200,000 will be established, to be shared equally by
all participants.

IV.

  

$6,000,000

  

Each participant will receive a bonus equal to 100% of the amount of the
participant’s total salary reduction, in dollars, over the 15 months from
October 1, 2002 to December 31, 2003 (the “Salary Reduction”), adjusted as
described below.

V.

  

$8,000,000

  

Each participant will receive a bonus equal to double the participant’s Salary
Reduction, adjusted as described below.

VI.

  

$9,000,000

  

Each participant will receive a bonus equal to triple the participant’s Salary
Reduction, adjusted as described below.

VII.

  

$10,000,000 or higher

  

Each participant will receive a bonus equal to quadruple the participant’s
Salary Reduction.

 

The bonus amounts determined in IV. through VI. above will be adjusted upwards,
on a proportionate basis, to reflect EBITDA achievement in excess of the base
line for each such bonus level. The bonus amounts determined in IV. through VII.
above will include the value of the stock received by each participant in
accordance with Section 2.1, at a fixed valuation of $1.41/share.



--------------------------------------------------------------------------------

 

The following is an example for an individual earning US$40,000 per annum (all
amounts in US Dollars):

 

Elected Salary Reduction

Percentage %

--------------------------------------------------------------------------------

  

Monthly Salary Reduction

--------------------------------------------------------------------------------

 

30%
Stock
Value*

--------------------------------------------------------------------------------

 

Audited Ebitda Company Achievement**

--------------------------------------------------------------------------------

 

Bonus
Principle

--------------------------------------------------------------------------------

 

Total Cash
Bonus
Payment***

--------------------------------------------------------------------------------

6%

  

$200

 

$900

 

$4,000,000

 

None

 

—  

6%

  

$200

 

$900

 

$5,000,000

 

$200K Pool

 

$200K/# of participants

6%

  

$200

 

$900

 

$6,000,000

 

100%

 

$  2,100

6%

  

$200

 

$900

 

$6,500,000

 

100% (adjusted)

 

$  2,850

6%

  

$200

 

$900

 

$7,000,000

 

100% (adjusted)

 

$  3,600

6%

  

$200

 

$900

 

$7,500,000

 

100% (adjusted)

 

$  4,350

6%

  

$200

 

$900

 

$8,000,000

 

Double

 

$  5,100

                

Double

   

6%

  

$200

 

$900

 

$8,500,000

 

(adjusted)

 

$  6,600

6%

  

$200

 

$900

 

$9,000,000

 

Triple

 

$  8,100

6%

  

$200

 

$900

 

$10,000,000

 

Quadruple

 

$11,100

--------------------------------------------------------------------------------

*   Equates to 638 shares of ACT common stock.

**   Defined as: GAAP operating income plus depreciation and amortization for
the 15 months to 12/31/03.

***   At EBITDA of $6,000,000 or more, adjusted to include the value of stock
granted under the plan.

 

3.   Detailed Rules

 

3.1 Preservation of Non-salary Compensation. All other bonus and commission
structures remain in place and untouched.

 

3.2 Calculation of EBITDA. The final Project Peach Bonuses will be based on
ACT’s audited EBITDA (defined as: operating income plus depreciation and
amortization) for the 15 months ending December 31, 2003, as adjusted in the
sole discretion of the Board to exclude the effect of any acquisition we make
that results in an increase in our total assets of 20% or more over our total
assets immediately prior to any such acquisition. Calculation of EBITDA will
include the accounting charge for Project Peach. In other words, we must reach
those numbers after having provided for the Project Peach Bonuses, the expense
related to the stock component of Project Peach, and all other costs arising
from implementation of Project Peach. Under SEC rules, we must complete our
audit and file audited financial statements no later than March 30, 2004, so we
expect the final Project Peach Bonuses to be calculable on or around that date.

 

EBITDA is not a measure of financial performance under U.S. GAAP and should not
be considered a substitute for other financial measures of performance. It is
being used in Project Peach only as a subjective measurement by ACT to determine
bonus awards to be made hereunder. The definition of EBITDA used in Project
Peach may differ from definitions used by other companies, and thus may not be a
comparable to similarly titled measures of other companies.

 

3. 3 Payment Date. We will pay the Project Peach Bonuses no later than April 30,
2004.

 

3.4 Election to Receive Bonus in Stock. Participants may choose to receive
shares of our common stock in lieu of cash for their Project Peach Bonus. The
value of any such award will be determined by the market price of our common
stock on the date the Project Peach Bonus is to be paid, and will be expensed
according to accounting rules.

 

3.5 Treatment of Departing Employees. Participants must be employed by ACT at
December 31, 2003 to earn the Project Peach Bonus as described above. Any
participant who resigns or is terminated by ACT will keep the stock options they
received as part of Project Peach, together with any stock received prior to
such resignation or termination, but will only receive a pro-rata portion of the
Project Peach Bonus based on the time such participant served from October 1,
2002 to December 31, 2003, and will not receive any additional shares of common
stock as part of Project Peach. Any participant whose employment is terminated
by ACT as part of a Staff Reduction (as defined in the sole good faith
determination of the Board, or the Compensation Committee thereof) will keep the
stock options they received as part of Project Peach and will receive a pro-rata
portion of the Project Peach Bonus, calculated on time served as noted above,
and will keep all of the stock to be granted under Section 2.1, which will be
issued immediately upon such termination. Notwithstanding anything in this
Section 3.5 to the contrary, all payments of the Project Peach Bonus will be
made simultaneously, based on the time frames stated in Section 3.2 and 3.3.



--------------------------------------------------------------------------------

 

3.6 Board Discretion to Increase Individual Awards. Entirely at its option, the
Board may further enhance the Project Peach Bonus, stock grant or stock option
if it elects to do so and if performance is outstanding by individual
participants, in amounts per participant not to exceed the lesser of $50,000 or
50,000 shares of common stock per quarter. High-performers identified by senior
management may qualify for such increased bonuses, which will remain subject to
Board approval and must be directly attributable/traceable to performance
improvements.

 

3.7 No Guarantee of Employment or Salary Restoration. Participation in Project
Peach is no guarantee of long-term employment with ACT, and all employees remain
employees at-will unless otherwise stated in a written employment agreement
between the employee and ACT. ACT will review general salary levels at January
2004, prior to which no cost of living adjustments or other increases in salary
will be given, with limited exceptions made in ACT’s sole discretion. If ACT
determines in its sole discretion that the company’s financial performance and
status warrant restoration of salaries to levels existing prior to Project
Peach, salaries will be adjusted on an individual basis. ACT intends to get back
to better salary levels, but must base any salary restoration on individual and
company performance. If we are successful and if employees are pleased with
Project Peach, the Board may elect to enact a similar plan, to operate with
effect from January 1, 2004 onwards.

 

3.8 Deadline for Enrollment. Preliminary enrollment deadline was October 1,
2002, and participants must return executed originals of the Employee Detail
Form and Stock Option Agreement (together, the “Peach Documentation”) by
December 20, 2002 to finalize their participation. ACT may extend enrollment on
a monthly or quarterly basis, in its sole discretion.

 

3.9 Participation Not Revocable. Participants may not amend or revoke their
participation in Project Peach in any respect, including but not limited to the
amount of salary deduction that such participant has elected, subsequent to
their return of the Peach Documentation.

 

3.10 Tax Matters. All bonuses and compensation under Project Peach will be
taxable, and will generally be taxed according to the laws of a participant’s
country of residence. The following is a summary of the expected United States
federal income tax considerations with respect to participation in Project Peach
by U.S. citizens or residents. We advise employees to consult their own tax
advisors prior to their final election to participate in Project Peach
concerning the overall tax consequences of their participation therein.

 

(a) Stock Matters. Under Section 83(a) of the Internal Revenue Code of 1986, as
amended (the “Code”), each participant in Project Peach will recognize ordinary
income equal to the fair market value of the shares of ACT common stock received
on the date the stock is issued hereunder. Each participant will have a basis in
each share of common stock equal to the fair market value thereof on the date
the stock was issued.

 

(b) Option Matters. Options granted as part of Project Peach will be
non-qualified options under the Code and the Option Plan. Participants will not
recognize any taxable income upon grant of the option, but will recognize
ordinary income upon exercise of the option in an amount equal to the excess of
the fair market value of the common stock on the date of exercise over the
exercise price of the option. Sale of the underlying common stock will be
taxable in accordance with the Code provisions and regulations relating to
taxation of capital gains. Delivery of common stock upon exercise of any
non-statutory stock option granted under this Plan is subject to any required
withholding taxes.

 

(c) Project Peach Bonus Matters. The Project Peach Bonus will be included in
each participant’s taxable income for the tax year in which it is received.



--------------------------------------------------------------------------------

 

3.11 Resale Restrictions. Executive officers of ACT or employees who are
beneficial holders of more than 5% of our outstanding common stock may be
considered to be affiliates of ACT under the federal securities laws. Resales of
stock received by any such individuals under Project Peach are restricted by the
provisions of Rule 144(c), (e), (f), and (h) under the Securities Act of 1933.
These restrictions generally require that in order for affiliates of ours to
properly resell our stock, we file the reports with the SEC that are required by
the Securities Exchange Act of 1934, and that affiliates sell only a limited
amount of our common stock within a three month period, sell our stock only in
certain market transactions, and report any sales of our stock in excess of
certain deminimis amounts to the SEC. Failure by any affiliate of ours to comply
with the requirements of Rule 144 in selling our stock may subject such
affiliate and ACT to liability under the federal securities laws. Persons who
may be ACT affiliates should consult with ACT’s Chief Executive Officer or Chief
Financial Officer prior to undertaking any resales of ACT’s common stock.

 

3.12 Availability of Information. The following documents are incorporated
herein by reference:

 

  •   Our annual report on Form 10-K/A, filed April 25, 2002, which contains
audited financial statements for our fiscal year ended December 31, 2001, the
latest fiscal year for which such statements have been filed.

 

  •   All our other reports filed pursuant to Section 13(a) or 15(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”) since the end of the fiscal
year ended December 31, 2001.

 

  •   The description of our common stock set forth in our registration
statement on Form 8-A, filed with the SEC on March 28, 1994.

 

  •   The description of the rights to purchase our Series B Junior
Participating Preferred stock set forth in our registration statement on Form
8-A, filed with the SEC on December 7, 1999.

 

Any statement contained in any of these documents shall be deemed to be modified
or superseded for purposes of this prospectus to the extent that a statement
contained herein or in any other subsequently filed document that also is or is
deemed to be incorporated by reference modifies or supersedes the statement. Any
statement so modified or superseded shall not be deemed, except as so modified
or superseded, to constitute a part of this prospectus.

 

Copies of all of the documents listed above are available free of charge on the
SEC’s web site at www.sec.gov, or by written or oral request to ACT at the
address and telephone number listed below.